DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-34, drawn to a membraneless high voltage battery, classified in H01M 10/056.
II. Claims 35-41, drawn to a membraneless high voltage zinc (Zn)-anode battery, classified in H01M 4/42.
III. Claims 42-47, drawn to a method of forming a membraneless high voltage zinc (Zn)-anode battery, classified in H01M 4/139.
IV. Claims 48-50, drawn to a method for producing energy, classified in H01M 10/36.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the catholyte and the anolyte of Group I can have a pH between 2 and 4 and 10 to 12 respectively, in contrast to the catholyte and the anolyte of Group II which are required to have a pH of less than 2 and greater than 12 respectively. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process. For example, the product of Group I does not require the anode comprise a Zn electroactive material, as required by in the process of Group III, and therefore can be made by a process that does not require disposing an anolyte in contact with an anode, wherein the anode comprises a Zn electroactive material, as required by the process of Group III.
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. For example, the product of Group I does not require the anode comprise a Zn electroactive material, as required by in the process of Group IV, and therefore can be made by a process that does not require an anode comprising an anode electroactive material, wherein the anode electroactive material comprises a Zn electroactive material comprising Zn, and wherein at least a portion of the Zn of the Zn electroactive material is oxidized during the discharging to form oxidized zinc, as required by the process of Group IV.
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process as claimed can be used to make another and materially different product. For example, the catholyte and the anolyte of Group III can have a pH between 2 and 4 and 10 to 12 respectively, in contrast to the catholyte and the anolyte of Group II which are required to have a pH of less than 2 and greater than 12 respectively and therefore the process as claimed can be used to make another and materially different product comprising a catholyte and a anolyte having a pH between 2 and 4 and 10 to 12 respectively.
Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product. For example, the catholyte and the anolyte of Group IV can have a pH between 2 and 4 and 10 to 12 respectively, in contrast to the catholyte and the anolyte of Group II which are required to have a pH of less than 2 and greater than 12 respectively and therefore the product as claimed can be used in a materially different process that required the catholyte and the anolyte to have pH of less than 2 and greater than 10 respectively.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design. For example, the high voltage zinc (Zn)-anode battery of Group III my be a primary battery that is not rechargeable and therefore the process of Group III can have a materially different design, such as one that does not charge the high voltage Zn-anode battery to a charge voltage, as required by the process of Group IV. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A, directed to the buffer system. Choose one from the list of (a) sodium acetate, acetic acid; with a pH value of about 4 to about 4.5; (b) potassium phosphate monobasic, sodium hydroxide; with a pH value of about 7; (c) potassium hydrogen phthalate; with a pH value of about 4; (d) potassium carbonate, potassium tetraborate, potassium hydroxide, disodium EDTA dihydrate; with a pH value of about 10; (e) Tris buffered saline (sodium chloride, potassium chloride, Tris/Tris-HCl); with a pH value of about 7.4; (f) potassium phosphate monobasic, sodium hydroxide; with a pH value of about 8; (g) potassium phosphate monobasic, sodium hydroxide; with a pH value of about 6; (h) potassium acid phthalate, sodium hydroxide; with a pH value of about 5; (i) potassium chloride, hydrochloric acid; with a pH value of about 1; (j) potassium chloride, hydrochloric acid; with a pH value of about 2; (k) boric acid, potassium chloride, sodium hydroxide; with a pH value of about 9; (1) Tris-EDTA; with a pH value of about 8; (m) Tris hydrochloride; with a pH value of about 7.5; (n) potassium acid phthalate, hydrochloric acid; with a pH value of about 3; (o) buffer concentrate; with a pH value of about 11; (p) buffer solution concentrate; with a pH value of about 6; (q) sodium chloride-Tris- EDTA; with a pH value of about 8; (r) Tris-acetate-EDTA, Tris-borate-EDTA, phosphate buffer, borax standard buffer, Tris-glycine-SDS; with varying pH values; (s) disodium phosphate, citric acid; with a pH value of about 3 to about 8; (t) citric acid, monopotassium phosphate, boric acid, diethyl barbituric acid; with a pH value of about 2.6 to about 12; (u) dihydrogen potassium phosphate, sodium phosphate dibasic; with a pH value of about 7; (v) potassium hydrogen phthalate, sodium hydroxide; with a pH value of about 5; (w) potassium biphthalate, sodium hydroxide; with a pH value of about 5; or (x) a specific combinations of (a)-(w). See [0102]-[0103], [0152] of the instant specification, See Claim 7 as an example.  

Upon the election of one from Species A, further elect one from Species B.
Species B, directed to the cathode electroactive material. Choose one from the list of manganese oxide, manganese dioxide (MnO2), Mn2O3, Mn3O4, MnO; a manganese hydroxide, MnOOH, Mn(OH)2; a silver oxide, AgO, Ag2O; silver (Ag); nickel (Ni); a nickel oxide, NiO, Ni2O3; a nickel hydroxide, NiOOH, Ni(OH)2; a cobalt oxide, Co3O4, CoO; a cobalt hydroxide; lead (Pb); a lead oxide, PbO, PbO2; a copper oxide; copper (Cu); a copper hydroxide; potassium iron oxide (K2FeO4); barium iron oxide (BaFeO4); copper hexacyanoferrate; lithium iron phosphate; lithium nickel manganese cobalt oxide; a lithium manganese oxide, LiMn2O4, Li2MnO3; calix[4]quinone; 1,4-napththoquinone; 9,1 0-anthraquinone; vanadium oxide; or a specific combination thereof. See [0040]-[0043] of the instant specification, see Claim 12 as an example. 

Upon the election of one from Species B, further elect one from Species C.
Species C, directed to a conductive carbon in the cathode or the anode. Choose one from the list of graphite, carbon fiber, carbon black, acetylene black, single walled carbon nanotubes, multi-walled carbon nanotubes, nickel coated carbon nanotubes, copper coated carbon nanotubes, dispersions of single walled carbon nanotubes, dispersions of multi-walled carbon nanotubes, graphene, graphyne, graphene oxide, or a specific combination thereof. See [0044], [0060] of the instant specification, see Claims 13 and 22 as an example.

Upon the election of one from Species C, further elect one from Species D.
Species D, directed to the additive and/or dopant in the cathode. Choose one from the list of bismuth, bismuth oxide, copper oxide, copper, indium, indium hydroxide, indium oxide, aluminum, aluminum oxide, nickel, nickel hydroxide, nickel oxide, silver, silver oxide, cobalt, cobalt oxide, cobalt hydroxide, lead, lead oxide, lead dioxide, quinones, or a specific combination thereof. See [0046]-[0047] of the instant specification, see Claim 14 as an example.

Upon the election of one from Species D, further elect one from Species E.
Species E, directed a binder in the cathode or the anode. Choose one from the list of  methyl cellulose (MC), carboxymethyl cellulose (CMC), hydroxypropyl cellulose (HPH), hydroxypropylmethyl cellulose (HPMC), hydroxethylmethyl cellulose (HEMC), carboxymethylhydroxyethyl cellulose, hydroxyethyl cellulose (HEC), polyvinyl alcohol, TEFLON, or a specific combination thereof. See [0048], [0062] of the instant specification, see Claims 15 and 24 as an example. 

Upon the election of one from Species E, further elect one from Species F.
Species F, directed to a current collector in the cathode or the anode. Choose one from the list of carbon, lead, nickel, steel, stainless steel, nickel- coated steel, nickel plated copper, tin-coated steel, copper plated nickel, silver coated copper, copper, magnesium, aluminum, tin, iron, platinum, silver, gold, bismuth, titanium, cold rolled steel, half nickel and half copper, polypropylene, or a specific combination thereof. See [0054], [0064] of the instant specification, see Claims 16 and 25 as an example. 

Upon the election of one from Species F, further elect one from Species G.
Species G, directed to the structure of the current collector. Choose one from the list of a foil, mesh, perforated foil, foam, felt, fibrous, porous block architecture, honey-combed mesh, sponge-shaped, or a specific combination thereof. See [0054], [0064] of the instant specification, see Claims 17 and 26 as an example. 

Upon the election of one from Species G, further elect one from Species H. 
Species H, directed to the anode electroactive material. Choose one from the list of zinc (Zn); aluminum (Al); magnesium (Mg); iron (Fe); iron oxide, Fe2O3 Fe3O4; bismuth (Bi); indium (In); copper (Cu); a manganese oxide, manganese dioxide (MnO2), Mn2O3, Mn3O4; or a specific combination thereof. See [0056]-[0059] of the instant specification, see Claims 19 and 21 as an example. 

Upon the election of one from Species H, further elect one from Species I.
Species I, directed to the structure of the anode electroactive material. Choose one from the list of a powder, foil, mesh, foam, sponge, perforated foil, or a specific combination thereof. See [0063] of the instant specification, see Claim 20 as an example.

Upon the election of one from Species I, further elect one from Species J.
Species J, directed to the additive and/or dopant of the anode. Choose one from the list of  bismuth, bismuth oxide, indium, indium oxide, indium hydroxide, cetyltrimethylammonium bromide, sodium dodecyl sulfate, calcium hydroxide, sodium dodecylbenzene sulfonate, polyethylene glycol, zinc oxide, or a specific combination thereof. See [0061] of the instant specification, see Claim 23 as an example.

Upon the election of one from Species J, further elect one from Species K.
Species K, directed to the acidic electrolyte. Choose one from the list of hydrogen phosphate, bicarbonates, ammonium cation, hydrogen sulfide, acetic acid, hydrogen fluoride, phosphoric acid, sulfuric acid, nitric acid, hydrochloric acid, hydrogen bromide, hydroiodic acid, triflic acid, or a specific combination thereof. See [0071] of the instant specification, see Claims 28, 38, and 46 as an example. 

Upon the election of one from Species K, further elect one from Species L.
Species L, directed to the catholyte additive. Choose one from the list of manganese sulfate, nickel sulfate, potassium permanganate, manganese chloride, manganese acetate, manganese triflate, bismuth chloride, bismuth nitrate, manganese nitrate, nickel sulfate, nickel nitrate, zinc sulfate, zinc chloride, zinc acetate, zinc triflate, indium chloride, copper sulfate, copper chloride, lead sulfate, sodium persulfate, potassium persulfate, ammonium persulfate, ammonium chloride, vanillin, potassium chloride, sodium chloride, lithium nitrate, lithium chloride, lithium carbonate, lithium acetate, lithium triflate, aluminum trifluoromethanesulfonate, aluminum chloride, aluminum nitrate, potassium sulfate, sodium sulfate, ammonium sulfate, or a specific combination thereof. See [0074]-[0076] of the instant specification, see Claim 30 as an example. 

Upon the election of one from Species L, further elect one from Species M.
Species M, directed to the alkaline electrolyte. Choose one from the list of ammonia, methylamine, glycine, lithium hydroxide, sodium hydroxide, potassium hydroxide, caesium hydroxide, rubidium hydroxide, calcium hydroxide, strontium hydroxide, barium hydroxide, or a specific combination thereof. See [0077] of the instant specification, see Claims 30, 39, and 47 as an example.

Upon the election of one from Species M, further elect one from Species N.
Species N, directed to the anolyte additive. Choose one from the list of vanillin, indium hydroxide, zinc acetate, zinc oxide, cetyltrimethylammonium bromide, sodium dodecyl sulfate, sodium dodecylbenzene sulfonate, polyethylene glycol, ethanol, methanol, zinc gluconate, glucose, or a specific combination thereof. See [0081] of the instant specification, see Claim 31 as an example.

Upon the election of one from Species N, further elect one from Species O.
Species O, directed to the buffer interlayers. Choose O1 or O2.
O1: wherein the buffer interlayers are gelled. See [0070], [0081], [0085]-[0086] of the instant specification, see Claims 2, 10, 34, 36, 41, 44, and 50 as an example. 
O2: wherein the buffer interlayer are polymerized. See [0070], [0085]-[0086] of the instant specification, see Claims 2, 10, 34, 36, 41, 44, and 50 as an example.

Species A-F, H, J-N are independent or distinct because they are directed to different chemical materials having different chemical and physical properties. Furthermore, the search of one of the materials does not guarantee all of the other materials to be found. Species G, I, and O are directed to mutually exclusive structures. Furthermore, the search of one the structures does not guarantee all of the other structures to be found. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1, 35, 42, and 48 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        September 6, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
September 9, 2022